Citation Nr: 0626002	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  99-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for residuals of left femur fracture, currently rated as 10 
percent disabling.

2.  Entitlement to assignment of a compensable disability 
rating for residuals of fracture of the left inferior ramus 
of the pelvis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was 
previously remanded by the Board in November 2004 and August 
2005.

By rating decision in February 2006, the RO assigned a 
prestabilization evaluation of 50 percent for incompletely 
healed residuals of motor vehicle accident, including closed 
head injury, fracture of left inferior ramus of the pelvis, 
compound fracture of the left femur, and left knee injury, 
effective December 1, 1997 to December 1, 1998.  Effective 
December 1, 1998, the veteran's residuals left femur is rated 
10 percent disabling, and the veteran's residuals, fracture 
of left inferior ramus of the pelvis is rated noncompensably 
disabling.


FINDINGS OF FACT

1.  The veteran's residuals of left femur fracture are 
manifested by normal x-ray findings, notwithstanding the 
presence of an intramedullary rod as a result of in-service 
open reduction and internal fixation, with subjective 
complaints of pain and discomfort, but objective findings of 
normal range of motion.  

2.  The veteran's residuals of fracture of left inferior 
ramus of the pelvis are manifested by normal x-ray findings 
with objective findings of normal range of motion.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of left femur fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5250 - 5255 (2005).

2.  The criteria for a compensable evaluation for residuals 
of fracture of the left inferior ramus of the pelvis, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 - 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
for compensation was filed prior to enactment of the VCAA.  
As noted, the veteran's appeal stems from a June 1998 rating 
decision.  In July 2003 and December 2004, VCAA letters were 
issued to the veteran.  The VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in November 2004 and August 2005 for further 
development consistent with the VCAA.  The contents of the 
VCAA notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for increased ratings, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the 
appellant letters in July 2003 and December 2004 in which it 
advised the veteran of the evidence necessary to support his 
increased rating claims.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to increased ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Service medical records reflect that in March 1997, the 
veteran was involved in a motor vehicle accident as a 
backseat passenger in a vehicle which left the road at a high 
rate of speed.  The car tumbled over an embankment and struck 
a solid pole.  He sustained a compound fracture of the left 
femur and a fracture of the inferior ramus of the left 
pelvis.  He also sustained a severe head injury with an 
intraventricular bleed noted on CAT scan.  On the ninth day 
of his hospitalization, he underwent an open reduction and 
internal fixation of his left femur fracture.  This was 
accomplished using an intramedullary rod.  His further 
postoperative recovery from that point was marked with 
gradual improvement.  An April 1997 Naval Medical Board 
report reflected the recommendation that he be transferred to 
a rehabilitation center for physical rehabilitation of his 
leg and pelvis fracture, as well as cognitive rehabilitation 
for his brain injury.  On physical examination, the surgical 
site of the left femur was judged to be healing well at the 
time of transfer.  The diagnoses rendered were compound 
fracture of the left femur, requiring open reduction and 
internal fixation, and fracture of the left inferior ramus of 
the pelvis.  As a result of the injuries sustained in the 
accident, he was discharged from service.

The veteran underwent a VA examination in February 1998.  On 
physical examination, his left lower extremity had normal 
alignment.  There was still visible atrophy of the left thigh 
musculature.  The site of the open injury appeared to have 
been a puncture wound along the lateral thigh and it was 
well-healed.  The incision over the hip for rod insertion and 
the incision laterally over the knee for cross paining were 
well healed.  The hip had normal range of movement.  The knee 
had normal range of movement from 0 to 140 degrees.  The 
veteran noted some pain in his knee but denied any 
instability.  He had avoided running which was his usual 
means of exercise.  Examination of the knee showed no 
swelling.  The collateral ligaments were snug.  The patella 
was stable.  There was a definite increase in anterior, 
posterior mobility.  The examiner opined that the excess 
mobility was posteriorly and the veteran had sustained an 
injury to his posterior cruciate structures.  There was no 
joint line tenderness and no McMurray's sign.  The diagnoses 
rendered were healing fracture of the femur; healing fracture 
of the pelvis; and, knee instability related to the motor 
vehicle accident.  An x-ray examination of the left femur 
revealed old fractured deformity of the proximal shaft of the 
left femur, the shaft tranversed by centrally positioned 
intramedullary rod, and the deformity probably included 
calcified/ossified hematoma; and nothing acute identified.  
An x-ray examination of the pelvis revealed that the hip and 
sacroiliac joints appeared within normal limits, and with 
regard to the right femoral intramedullary rod, there was 
calcified linear densities between the greater trochanter and 
the lateral aspect of the acetabulum.  

In February 1999, the veteran underwent posterior cruciate 
ligament reconstruction of the left knee.

The veteran underwent another VA examination in July 1999.  
On physical examination, the veteran stood without 
difficulty.  When first starting to walk, he had some limp on 
the left side, but that subsided as he walked a short 
distance.  The left knee and thigh had several incisions.  
The thigh had incisions proximally and distally where cross 
screws were placed through the intramedullary rod.  The knee 
had several wounds where the combined arthroscopic and open 
procedure was done to repair the posterior cruciate ligament.  
The right thigh measured 52 centimeters, as compared to 48 
centimeters of the left thigh.  The injured left knee moved 
from 0 to 140 degrees.  The right knee moved from 0 to 150 
degrees.  The left knee had good alignment and was not 
swollen.  The patella was stable, as were the collateral and 
cruciate ligaments.  There was a sharp endpoint when the 
anterior cruciate was tested.  There was no abnormal glide of 
the posterior ligament as compared to the right side.  There 
was no McMurray's sign.  The hip motion was normal on both 
sides.  The veteran reported some pain in his knee, but not 
as bad postoperatively.  He reported that the knee was 
painful with walking preoperatively, but now it is more 
comfortable.  He reported that the knee gives way less than 
it did prior to the surgery, as instability of the knee was 
the problem that led him to have the February 1999 surgery.  
He reported that his hip and pelvic areas bother him when he 
puts all of his weight down on the left foot but it seemed to 
be improving.  He reported some symptoms about the hip 
particularly when walking on uneven surfaces.  The examiner 
diagnosed fracture of the pelvis which is healed and should 
not cause residual symptoms of importance; open fracture of 
the left femur which has healed and still has the rod and 
screws in place; and status postop posterior cruciate repair 
with the knee still symptomatic but appeared to be doing 
nicely and seemed to be improved over what it was 
preoperatively.

A February 2001 VA outpatient treatment record reflects that 
the veteran had no acute complaints related to the knee and 
left femur fracture.  He reported running several miles 
several days a week.  Left knee range of motion was from 0 to 
120 degrees.  He had well healed scars over the distal femur 
and the approximate tibia.  He was stable with varus and 
valgus stress.  The examiner's assessment was that the 
veteran was doing well two years status post left PCL repair.

A February 2001 x-ray study of the left knee revealed a metal 
rod with screws, but otherwise no changes. 

In July 2003, the veteran underwent another VA examination.  
Range of motion of the left hip was 0 to 150 degrees, 
external rotation was 80 degrees, internal rotation was 40 
degrees, abduction was 40 degrees, and adduction was 30 
degrees.  There was some tenderness to palpation about the 
left greater trochanter.  Palpation of the left side of the 
pelvis produced no fluid.  There was inferior medial and 
lateral tenderness, mild crepitus with flexion, but no 
laxity.  The examiner's impression was fracture of the left 
inferior pubic ramus that is healed with no significant 
residual disability, and open fracture of the left femur, 
which was operated on and still has rod and screws in place.  
There was a scar approximately distally about the left thigh.

The veteran underwent another VA examination in January 2005.  
It was noted that the veteran was fully ambulatory, using no 
devices.  Otherwise, the objective findings were related to 
his service-connected left knee disability.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Normal range of motion of the 
hip is from 0 to 125 degrees.  Normal abduction of the hip is 
from 0 to 45 degrees.  Normal range of motion of the knee is 
from 0 to 140 degrees.

Limitation of extension of the thigh to 5 degrees warrants 
assignment of a 10 percent evaluation under Diagnostic Code 
5251.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where limitation is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, a 10 percent evaluation is assigned.  
Where there is limitation of abduction to the point at which 
the claimant cannot cross his legs, a 10 percent evaluation 
is also contemplated.  Assignment of a 20 percent evaluation, 
the highest available rating under Diagnostic Code 5253, is 
warranted where there is limitation of abduction of the 
thigh, or motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.

Flail joint of the hip warrants an 80 percent disability 
rating under Diagnostic Code 5254.  38 C.F.R. § 4.71a, 
Diagnostic Code 5254.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The Board notes initially that the veteran is in receipt of a 
prestabilization evaluation of 50 percent for incompletely 
healed residuals of motor vehicle accident, including closed 
head injury, fracture of left inferior ramus of the pelvis, 
compound fracture of the left femur, and left knee injury, 
effective December 1, 1997 to December 1, 1998.  Effective 
December 1, 1998, the veteran's residuals left femur is rated 
10 percent disabling, and the veteran's residuals, fracture 
of left inferior ramus of the pelvis is rated noncompensably 
disabling.

The Board also notes that service connection is in effet for 
status post-operative left knee disability, currently rated 
10 percent disabling.  As discussed hereinabove, the Board 
notes that the majority of the veteran's complaints and 
symptomatology are related to his service-connected left knee 
disability, however, such issue is not currently in appellate 
status.  Any such symptomatology related to the service-
connected left knee disability is not relevant and will not 
be considered in rating his service-connected left femur 
disability and left inferior ramus of the pelvis disability.

Based on the subjective complaints and objective findings of 
record, higher ratings are not warranted for the veteran's 
service-connected residuals of fracture of the left femur, 
and residuals of fracture of left inferior ramus of the 
pelvis.  An increased evaluation is not warranted based upon 
limitation of motion as there has been no demonstration of 
limitation of extension of the thigh to 5 degrees or 
limitation of flexion of the thigh to 45 degrees.  There have 
also been no findings of limitation of rotation of the thigh 
or limitation of abduction to the point where the veteran 
cannot cross his legs.  The VA examinations performed in 
conjunction with the veteran's claim have not shown 
limitation of motion of the hip.

The Board does not wish to minimize the pain and discomfort 
reported by the veteran with regard to his service-connected 
disabilities.  With regard to residuals of fracture of the 
left femur, the Board acknowledges that a rod and screws are 
still in place as a result of the open reduction and internal 
fixation performed during service.  Though a compensable 
rating is not warranted under the rating criteria, the 
currently assigned 10 percent disability rating is supported 
by the DeLuca provisions.  As discussed, when evaluating 
musculoskeletal disabilities on the basis of limitation of 
motion, functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is to 
be considered in the determination of the extent of 
limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-07.  The Board acknowledges the veteran's 
complaints of hip pain upon putting all of his weight down on 
his left foot, and hip pain when walking on uneven surfaces.  
As noted, although the veteran complained of pain associated 
with the disabilities at issue, "[a] finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'"  
38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.  The July 
2003 examiner noted tenderness to palpation about the left 
greater trochanter.  Thus, the present 10 percent rating 
takes into consideration the veteran's complaints of left hip 
pain; however, the objective medical evidence does not 
support findings of pain on motion of the left hip to such 
degree as to satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. § 4.40, 
4.45 and 4.59 do not provide a basis for a higher rating.  
See DeLuca, 8 Vet. App. at 204-07.

With regard to his service-connected residuals of fracture of 
left inferior ramus of the pelvis, although the veteran 
complained that his pelvis bothered him when putting all of 
his weight onto his left foot, there are no objective 
findings of any residual symptomatology as a result of this 
disability.  The February 1998 examination report reflected a 
diagnosis of healing fracture of the pelvis.  There is no 
objective evidence to show that pain, flare-ups of pain, 
weakness, incoordination, fatigue, or any other symptom 
results in additional limitation of function (i.e., 
additional limitation of motion) to a degree that would 
support a compensable rating.  For example, the July 2003 
examiner's impression was that the fracture of the left 
inferior pubic ramus was healed with no significant residual 
disability.  Thus a compensable disability rating is not 
warranted under the DeLuca provisions.

The Board has determined that based on the veteran's 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's disabilities.  See 
Schafrath, 1 Vet. App. at 592-593.  There is no indication 
that the veteran is unable to cross his legs as contemplated 
by a 10 percent rating under Diagnostic Code 5253.  
Diagnostic Code 5250 relates to ankylosis of the hip and 
Diagnostic Code 5254 requires a flail joint of the hip.  
There is no medical evidence of ankylosis or flail joint of 
either hip and, therefore, any application of these codes 
would be inappropriate.  The limitation of motion criteria of 
Diagnostic Codes 5251 and 5252 have not been met to warrant a 
higher rating.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected disabilities have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluations, or have necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's residuals of fracture 
of the left femur, and residuals of fracture of the left 
ramus are appropriately compensated by the currently assigned 
schedular ratings.

In summary, for the reasons and bases expressed above, the 
Board has concluded that higher increased ratings are not 
warranted for the veteran's service-connected residuals of 
fracture of the left femur, and residuals of fracture of the 
ramus.  Accordingly, the benefits sought on appeal are 
denied.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


